SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

844
KA 14-01240
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL J. VALTIN, DEFENDANT-APPELLANT.


NORMAN P. EFFMAN, PUBLIC DEFENDER, WARSAW (GREGORY A. KILBURN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (VINCENT A. HEMMING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wyoming County Court (Michael M.
Mohun, J.), rendered May 15, 2014. The judgment convicted defendant,
upon his plea of guilty, of sexual abuse in the first degree and
disseminating indecent material to minors in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of sexual abuse in the first degree (Penal Law
§ 130.65 [4]) and disseminating indecent material to minors in the
second degree (§ 235.21 [3]). Contrary to defendant’s contention, the
record establishes that he knowingly, voluntarily and intelligently
waived the right to appeal (see generally People v Lopez, 6 NY3d 248,
256), and that valid waiver forecloses any challenge by defendant to
the severity of the sentence (see id. at 255; see generally People v
Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court